Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/31/2020. Currently claims 1-20 are pending. Independent claim 1 and claim 6 have been amended. New claims 11-20 have been added. Claims 16-20 have been withdrawn from further consideration as described below.
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to a display device, classified in classes/subclasses H01L27/3225-3234.
II.	Claims 16-20, drawn to a method for fabricating a display device, classified in classes/subclasses H01L51/56.

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, for example the display device can be made using a different etching technique from what is claimed in claim 20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No. US 2019/0245159 A1), herein Kim.
Regarding claims 6 and 13, Kim discloses a display device comprising: a substrate comprising an emission area and at least one hole area MH/BR disposed within an active area; a light emitting element OD disposed on the substrate in the emission area; a plurality of inorganic insulating films disposed beneath the light emitting element, the plurality of inorganic insulating films 
Regarding claims 14 and 15, Kim discloses the display device according to claim 6/13, wherein the hard mask pattern is formed to have a single-layer structure or a multilayer structure, using one of ITO, MoTi, Mo, and Ti (Kim: Figs. 4-11 and paragraph [0121]; “…For example, each of the first and second inorganic layers 32 and 34 may be formed of or include at least one of aluminum oxide, silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, titanium oxide, zirconium oxide, or zinc oxide.” The hard mask pattern 34 uses titanium.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. US 2020/0144341 A1), herein Choi, in view of Kim et al. (Pub. No. US 2019/0245159 A1), herein Kim.
Regarding claim 1, Choi discloses a display device comprising: a substrate comprising an emission area and at least one hole area BR1/BR2/BR3 disposed within an active area; a light emitting element ED disposed on the substrate in the emission area; a plurality of inorganic insulating films disposed beneath the light emitting element, the plurality of inorganic insulating films comprising an upper insulating film ILS and a lower insulating film IL1 made of 
Choi does not specifically show a side surface of the upper inorganic insulating film exposed through the blocking hole protrudes beyond a side surface of the lower inorganic insulating film exposed through the blocking hole.
However, in the same field of endeavor, Kim teaches a display device, wherein a side surface of the upper inorganic insulating film 21 exposed through the blocking hole BR protrudes beyond a side surface of the lower inorganic insulating film 12 exposed through the blocking hole (Kim: Figs. 4-11 and paragraphs [0099]-[0130]).
Therefore, it would have been obvious to one of ordinary skill in the art to have a display device comprising: a plurality of inorganic insulating films comprising an upper insulating film and a lower insulating film made of different materials; and at least one blocking hole passing through the inorganic insulating films, wherein a side surface of the upper inorganic insulating film exposed through the blocking hole protrudes beyond a side surface of the lower inorganic insulating film exposed through the blocking hole, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claim 2, Choi in view of Kim teaches the display device according to claim 1, further comprising: a thin film transistor TR connected to the light emitting element, wherein the plurality of inorganic insulating films comprises a first interlayer insulating film IL1, a second interlayer insulating film ILS, and a third interlayer insulating film IL2 sequentially laminated between each 
  Regarding claim 3, Choi in view of Kim teaches the display device according to claim 2, wherein: the lower inorganic insulating film is the first interlayer insulating film, the upper inorganic insulating film is the second interlayer insulating film disposed on the first interlayer insulating film, the first interlayer insulating film and the third interlayer insulating film is made of SiNx, and the second interlayer insulating film is made of SiOx (Choi: Figs. 9 and paragraph [0091], and Kim: Figs. 4-11 and paragraphs [0099]-[0130]).  
 Regarding claim 4, Choi in view of Kim teaches the display device according to claim 2, wherein: the lower inorganic insulating film is the second interlayer insulating film, the upper inorganic insulating film is the third interlayer insulating film disposed on the second interlayer insulating film, the first and third interlayer insulating film is made of SiOx, and the second interlayer insulating film is made of SiNx (Choi: Figs. 9 and paragraph [0091], and Kim: Figs. 4-11 and paragraphs [0099]-[0130]).  
Regarding claim 7, Choi in view of Kim teaches the display device according to claim 2, further comprising: a passivation film IH/IG disposed between the thin film transistor and an anode of the light emitting element, wherein the passivation film is made of a material different from a material of the upper inorganic insulating film (Choi: Figs. 9 and paragraphs [0067]-[0124], and Kim: Figs. 4-11 and paragraphs [0099]-[0130]).  
Regarding claim 8, Choi in view of Kim teaches the display device according to claim 7, wherein a side surface of the passivation film exposed through the blocking hole protrudes beyond the side surface of the upper inorganic insulating film (Choi: Figs. 9 and paragraphs [0067]-[0124], and Kim: Figs. 4-11 and paragraphs [0099]-[0130]).  
Regarding claim 9, Choi in view of Kim teaches the display device according to claim 1, further comprising: a plurality of inner dams DMP disposed between the hole area and the emission area; and a substrate hole disposed in the hole area while passing through the substrate, wherein the at least one blocking hole is disposed between the plurality of inner dams and the substrate hole (Choi: Figs. 5A-12I and paragraphs [0067]-[0124], and Kim: Figs. 4-11 and paragraphs [0099]-[0130]).  
Regarding claim 10, Choi in view of Kim teaches the display device according to claim 1, further comprising: a camera module CMM disposed in the hole area (Choi: paragraphs [0011], [0049], [0063], [0065]-[0066], and Kim: Figs. 4-11 and paragraphs [0099]-[0130]).  
Regarding claim 11, Choi in view of Kim teaches the display device according to claim 1, wherein the side surface of the upper inorganic insulating film protrudes beyond the side surface of the lower inorganic insulating film in the bezel area BZA disposed between a hole area and the emission area (Choi: paragraphs [0011], [0049], [0063], [0065]-[0066], and Kim: Figs. 4-11 and paragraphs [0069]-[0071], [0084]).  
Regarding claim 12, Choi in view of Kim teaches the display device according to claim 1, wherein the upper inorganic insulating film forms an undercut structure together with the lower inorganic insulating film (Choi: paragraphs [0011], [0049], [0063], [0065]-[0066], and Kim: Figs. 4-11 and paragraphs [0136], [0139]).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered, but are found to be moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 18, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813